NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0065n.06

                                         No. 14-5679

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                 FILED
                                                                              Jan 22, 2015
                                                                          DEBORAH S. HUNT, Clerk
CINDY LAWRENCE,                                      )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )   ON APPEAL FROM THE UNITED
v.                                                   )   STATES DISTRICT COURT FOR
                                                     )   THE EASTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                     )   KENTUCKY
                                                     )
       Defendant-Appellee.                           )



                                                                                       *
       BEFORE: BOGGS and McKEAGUE, Circuit Judges; PEARSON, District Judge.


       PER CURIAM. Cindy Lawrence appeals the district court’s judgment affirming the

denial of her applications for disability-insurance benefits and supplemental-security-income

benefits. We affirm.

       In 2010, Lawrence filed applications for disability insurance benefits and supplemental

security income benefits, alleging that she became disabled on May 31, 2010. After the Social

Security Administration denied the applications, Lawrence requested and received a hearing

before an administrative law judge (ALJ). Lawrence was denied relief in a written decision, but

the decision was signed by the Hearing Office Chief Administrative Law Judge (HOCALJ) for

the ALJ. The Appeals Council declined to review the case, and the district court affirmed the

denial of Lawrence’s applications.


       *
        The Honorable Benita Y. Pearson, United States District Judge for the Northern District
of Ohio, sitting by designation.
No. 14-5679
Lawrence v. Comm’r of Soc. Sec.

       On appeal, Lawrence argues that the presiding ALJ’s failure to sign the decision denying

her relief violated her rights and that the ALJ’s determination that she could perform a limited

range of light work was not supported by substantial evidence. “Our review of the ALJ’s

decision is limited to whether the ALJ applied the correct legal standards and whether the

findings of the ALJ are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581
F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is met if a reasonable mind

might accept the relevant evidence as adequate to support a conclusion.” Id. at 406 (internal

quotation marks omitted). “We give de novo review to the district court’s conclusions on each

issue.” Id.

       Lawrence first argues that, by failing to sign the decision that denied her relief, the

presiding ALJ violated the procedures set forth in the Hearings, Appeals, and Litigation Law

Manual (HALLEX) and denied her due process and the right to a de novo hearing under

42 U.S.C. § 405(b). Even if this argument were not waived, Appellee Br. 18–20, the record

supports the district court’s determination that the HOCALJ complied with the requirements set

forth in the HALLEX by signing the decision on behalf of the ALJ, who had conducted the

hearing and drafted the decision but was temporarily unavailable to sign it. Indeed, the HOCALJ

signed the hearing decision “for”––i.e., “on behalf of”––the ALJ. HALLEX I-2-8-40, 1993 WL
643064, at *1 (S.S.A. Sept. 2, 2005). Because there is no basis to conclude to the contrary,

Lawrence has not shown that she was denied a de novo hearing or that any procedural violation

occurred. Creech v. Comm’r of Soc. Sec., 581 F. App’x 519 (6th Cir. 2014) (reaching the same

conclusion); see U.S. Postal Serv. v. Gregory, 534 U.S. 1, 10 (2001) (“[A] presumption of

regularity attaches to the action of Government agencies.”). Further, in any case, Lawrence has




                                             -2-
No. 14-5679
Lawrence v. Comm’r of Soc. Sec.

not shown that she suffered prejudice as a result of the HOCALJ signing the decision on behalf

of the ALJ. See Creech, 581 F. App’x at 519.

       Lawrence also argues that the ALJ erred in several ways in concluding that she retained

the capacity to perform a limited range of light work: (1) the ALJ based his decision on her

ability to care for her young daughter; (2) the ALJ failed to properly weigh the evidence of her

physical and mental impairments; and (3) the ALJ discounted testimony from a vocational expert

that Lawrence’s impairments precluded her from working. Despite Lawrence’s arguments to the

contrary, the vocational expert did not testify that her impairments precluded her from working,

and the ALJ did not base his decision on the evidence that she could care for her daughter.

Rather, the ALJ properly considered the evidence that Lawrence could care for her daughter as

part of an overall assessment of Lawrence’s functional capacity. And the ALJ’s determination

that Lawrence could perform a limited range of light work was supported by substantial evidence

in the record, including the objective medical evidence, the credible portions of the medical-

source opinions, and Lawrence’s daily activities.

       Accordingly, we AFFIRM the district court’s judgment.




                                               -3-